Citation Nr: 1443918	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-26 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative disc disease (DDD) of the cervical spine at C5-6, in excess of 10 percent from November 25, 2005, and in excess of 20 percent from February 8, 2012.

2.  Entitlement to an initial disability rating for major depression with generalized anxiety disorder (GAD), in excess of 30 percent from November 25, 2005, and in excess of 50 percent from February 8, 2012.

3.  Entitlement to an initial disability rating for lumbar spine degenerative changes at L3, evaluated as 10 percent from November 25, 2005, and in excess of 20 percent from February 28, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a December 2011 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in February 2013.  

In a February 2013 rating decision, the AMC increased the disability rating assigned to the psychiatric disability to 50 percent and the evaluation assigned to the cervical spine disability to 20 percent, both effective February 8, 2012.  The Veteran has not expressed satisfaction with the higher ratings.  These issues thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

(The issue of entitlement to higher disability ratings for degenerative changes of the lumbar spine at L3 is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  From November 25, 2005, the Veteran's major depression with GAD has been shown to likely be productive of occupational and social impairment with reduced reliability and productivity.

2.  Prior to February 8, 2012, the service-connected DDD of the cervical spine at C5-6 was manifested by pain and limitation of motion with forward flexion to no worse than 45 degrees; there was no competent evidence of ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  From February 8, 2012, the service-connected DDD of the cervical spine at C5-6 has been manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; there was no competent evidence of ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest in excess of 4 weeks.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for the service-connected major depression with GAD have been met since November 25, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9434 (2013).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for the Veteran's major depression with GAD have not been met at any point.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.13, 4.130, DC 9434 (2013).

3.  Prior to February 8, 2012, the criteria for a disability rating in excess of 10 percent for the service-connected DDD of the cervical spine at C5-6 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5243 (2013).

4.  From February 8, 2012, the criteria for a disability rating in excess of 20 percent for DDD of the cervical spine at C5-6 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claims for higher initial ratings for his service-connected cervical spine disability and psychiatric disorder are "downstream" issues in that they arose from initial grants of service connection for those disabilities.  Prior to the May 2007 rating decision, the RO issued two letters in March 2006 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for these disabilities and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Also, the AOJ obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured examinations in furtherance of his claims.  Accordingly, the Board finds that the Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file, to the extent available.  38 C.F.R. § 3.159(c)(1)-(3).

VA examinations with respect to the claims decided herein were obtained in October 2006, July 2006, and February 2012.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the information necessary to apply the appropriate rating criteria.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran has been awarded a 30 percent evaluation for his service-connected major depression with GAD from November 25, 2005, and a 50 percent evaluation from February 8, 2012, the date of a VA examination.  Similarly, he has been awarded a 10 percent evaluation for his service-connected cervical spine disability from November 25, 2005, and a 20 percent evaluation from February 8, 2012.  With respect to the psychiatric disability claim, as discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the entire period from November 25, 2005.  Thus, a staged rating is not appropriate for the Veteran's service-connected major depression with GAD.  With respect to the cervical spine disability, as discussed below, the Board concludes that the currently assigned staged rating is appropriate

Major Depression with GAD

The Veteran's service-connected major depression with GAD has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9434.  Under this code, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 48 to 67 as determined by VA examiners and treatment providers dating from 2005 to 2013.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In this case, the Veteran seeks a disability rating in excess of the assigned 30 percent for his service-connected major depression with GAD from November 25, 2005 and in excess of 50 percent from February 8, 2012.  After having reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 50 percent disability rating is warranted under the schedular criteria for the entire period dating from November 25, 2005; a rating in excess of 50 percent is not warranted at any point.

Here, a June 2005 private treatment record indicated that the Veteran was dysphoric with inappropriate affect.  He was further described as agitated and manic.  Private treatment records dated in October 2005 documented the Veteran's complaints of depression, insomnia, and fatigue.  The Veteran admitted to fleeting thoughts of suicide.  He "has flight of ideas, pressured speech with some magical type thinking about prescription medications that equate regular use with addiction."  See the private treatment record dated October 2005.  It was further noted that the Veteran "enjoys go-karts."  Id.  In November 2005, a private treatment note recorded the Veteran's report that "he goes from depressed to hyperactive within one day.  He states that he can go for long periods of time when he is intense and hard to get along with."  The Veteran stated that at times he is lethargic and unable to get out of bed.  He indicated that he is more depressed.  The treatment provider noted that the Veteran's thoughts are logical, sequential, and without impairment.  His associations were intact.  He had suicidal ideation without plan or intent.  The Veteran's judgment and insight were described as fair, without hallucinations or delusions.  His memory was intact.  The treatment provider noted that the Veteran's affect was bright, and mood appropriate.

Private treatment records dated in September 2006 described the Veteran as "wary, attentive, fully communicative, casually groomed . . . tense."  The Veteran's speech was of normal rate and volume, coherent and spontaneous.  The treatment provider described the Veteran's mood as "entirely normal with no signs of depression or mood."  His associations were intact, his thinking logical, and his thought content appropriate.  The treatment provider noted the Veteran exhibited anxiety and poor social judgment.

The Veteran was initially afforded a VA examination in October 2006, at which time he reported that he has had trouble maintaining a job because he is unable to keep up with work due to a history of pain.  He reported a fear of being laid off from work because he does not get enough work done.  The Veteran reported that he is depressed about fifty percent of the time and anxious the other fifty percent of the time.  He reported treatment for homicidal and suicidal ideation in 2006; although, the examiner noted that the Veteran "has no history of suicide attempts or assault on others."  The Veteran has been twice married and has been married to his second wife for over eleven years.  He reported that he lives with his wife, daughter, and mother-in-law.  The Veteran is an electrician who performs contract work.  He reported that he was previously laid off in 1998 for "chasing women."  The examiner noted that the Veteran demonstrated intact concentration; "[h]is speech was somewhat pressured but normal in volume.  His thought processes were digressive, circumstantial, vague, and rationalizing."  Of note, the Veteran reported a slight psychic sense that tells him something is going to happen.  The examiner described the Veteran's affect as expansive.  The Veteran "reported a moderate degree of depression characterized by a depressed mood, apathy, feelings of worthlessness, low energy, poor appetite, sleep disturbance, and feelings of hopelessness."  He further "indicated severe anxiety with nervousness, ruminative worry, irritability, tension, and feelings of helplessness."  The examiner also noted that the Veteran "denied episodes of euphoria and grandiosity, but acknowledged racing thoughts, pressured speech, hyperactivity, and impulsivity."  A GAF of 50 was assigned.

VA treatment records dated in October 2008 noted that the Veteran was suspended from work due to a positive drug screen.  In a separate October 2008 VA treatment record, the Veteran admitted to his cannabis addiction and described an episode of road rage two weeks prior in which he reportedly attempted to get a trucker to run over him in a semi-truck.  Another October 2008 VA treatment record indicated that the Veteran was experiencing paranoia; specifically, "thinks his phone is tapped."  He stated that "his mind just thinks so fast all the time."  He indicated that he has been fighting with his wife.  He further described fixating on a problem and then obsessing over it.  See the VA treatment record dated October 2008.  A November 2008 VA treatment record indicated that the Veteran's experiences passive suicidal ideation without plan or intent.  He also endorsed poor sleep, poor appetite, and a low mood.  A GAF of 50 was assigned.  A separate November 2008 VA treatment record assigned a GAF of 48.

In a January 2009 VA treatment record, it was noted that the Veteran experiences depressed mood, irritability, poor sleep, social isolation, and feeling on edge.  He endorsed depression and anxiety.  The Veteran was described as "slightly unkempt" and was wearing "grungy clothes."  His judgment was described as 'questionable.'  A GAF of 60 was assigned.  A September 2009 VA treatment record noted that the Veteran was "[n]o apparent danger to self or others."  A GAF of 48 was assigned at that time.  Although the Veteran endorsed memory problems in October 2009, it was further reported that he believes his memory problems are due to his medications.  A GAF of 65 was assigned in January 2010.  In a March 2010 VA group therapy note, the treatment provider stated that although the Veteran did not appear to be in distress, "he indicated a high level of distress on his check-in sheet, and also indicated a positive for struggles with either suicidal ideation, homicidal ideation, hallucinations, or substance use, but [was] not specific about his struggle."

In an August 2010 VA treatment record, the Veteran reported that his marriage was "on hold" because his wife "is pissed all the time."  He stated that "[n]ot having a job has been wonderful for my mental health state."  In October 2010, the Veteran reported that his anxiety is out of control.  Additionally, he described, in detail, thoughts of harming other drivers, as well as his mother-in-law.  In a separate October 2010 VA treatment note, it was noted that the Veteran's insight and judgment are limited.  He also reported irritable mood, anxiety, difficulties focusing, and trouble sleeping.  In June 2011, the Veteran requested to be released from VA mental health treatment.  It was noted that he was alert and cooperative and his speech within normal limits.  His affect was congruent.  The Veteran denied feelings of helplessness and hopelessness.  A GAF of 59 was assigned.

The Veteran was afforded a second VA psychological examination in February 2012.  The examiner diagnosed the Veteran with GAD and depressive disorder, currently in remission.  A GAF of 67 was assigned, which represents the fact "that the Veteran is currently doing quite well in most aspects of his life.  He is attending college full time and maintaining excellent grades."  It was further noted that the Veteran's relationship with his wife "has improved, although it is still somewhat strained."  The examiner noted that the Veteran's "current symptoms are mild and, if present, they are transient and expectable reactions to psychosocial stressors."  The examiner reported that the Veteran experiences "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  Notably, the examiner stated that the Veteran lost his job in the fall of 2010 and has remained unemployed due to having a positive cannabis screen at work.  "The Veteran does not view his cannabis use as problematic (and it may not be presently significantly impairing).  However, his continued use may prevent him from gaining or obtaining employment in the future."

Of note, the Veteran reported that his parents are still living and he continues to get along well with both of them and sees them once a month.  He also gets along well with his three siblings.  The Veteran remains married to his wife of 17 years.  His mother-in-law, who previously lived with them and caused a lot of stress, has been living in a nursing home since October 2010.  The Veteran reported a good relationship with all three of his adult children.  He also enjoys spending time with his ten-month-old granddaughter.  The Veteran reported that he does not have any friends.  He walks every day and plays with his dog; but spends most of his time doing homework.  The Veteran stated that he enjoys eating out at a local pizza shop when he is able.  He reported that he has "plenty to do and is never bored."

The Veteran reported that he began vocational rehabilitation in January 2010 and was working towards a bachelor's degree in electronics engineering technology.  He stated that he was doing very well and was on the Dean's List; in particular, the Veteran reported that he had no difficulty concentrating on his school work.  The Veteran "denied any mental health problems that are impairing his ability to do well in his academic work."  The Veteran endorsed the following symptoms:  anxiety and chronic sleep impairment.  The February 2012 VA examiner reported that the Veteran's mental health symptoms had improved quite dramatically since the time of his last compensation and pension examination.  The examiner reiterated that the Veteran's major depression is in remission, and noted that it was likely controlled by the antidepressant that he was currently taking.

Notably, the February 2012 VA examiner also documented the Veteran's report of hallucinations; specifically, "he talks to himself and hears his own voice."  No other delusions were noted and the Veteran's thought process and content were described as normal.  The Veteran's affect was appropriate, full, and bright.  He reported that his mood was generally flat and he exhibited anxiety when discussing current life stressors and worries.  He was oriented to person, place, and time.  Additionally, the Veteran's abstract reasoning and memory were normal.  The examiner noted that the Veteran understands the outcome of his behavior and has adequate insight.  The Veteran denied suicidal or homicidal ideation, episodes of violence, impulsivity, panic attacks, and obsessions/compulsions.  He did report that he does not sleep well because of pain and averages 5 to 6 hours of sleep per night.

Based on a review of the evidence, the Board concludes that a higher initial rating of 50 percent, but no higher, is warranted for the Veteran's major depression with GAD from November 25, 2005.  Symptomatology warranting the assignment of a 50 percent rating includes impaired affect, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on the Veteran's manifested symptomatology from November 25, 2005.  See 38 C.F.R. § 4.3 (2013).

The Board has considered the assignment of a rating in excess of 50 percent for the entire period.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  The VA and private treatment records, as well as the October 2006 and February 2012 VA examination reports, have not shown that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Rather, the findings of the VA examiners and treatment records are, at most, indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members and exhibited an interest in activities outside of the home.  The Board recognizes that the Veteran experiences irritability during the appeal period.  See, e.g., the VA Form 9 dated September 2008.  Critically, there is no evidence that the irritability endorsed by the Veteran has risen to the level of impaired impulse control such as unprovoked irritability with periods of violence as is contemplated for the assignment of a 70 percent rating.  Moreover, although it is undisputed that the Veteran experienced suicidal ideation during the appeal period, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  There is no indication that his occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from the date of claim.

In addition, total occupational and social impairment as a result of the Veteran's service-connected major depression with GAD have not been demonstrated during the appeal period.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  As described above, although the Veteran has reported both suicidal and homicidal ideation, the evidence does not show that these symptoms rose to the level required for a higher rating.  The Board also recognizes the Veteran's report of poor hygiene; however, the evidence of record does not support a finding that his symptoms caused such a reduction in functioning as to meet the criteria for a higher rating.

The Board recognizes that the Veteran has not been employed for the majority of the period on appeal.  However, the evidence of record does not show that his major depression with GAD has caused unemployability.  Critically, the Veteran has stated that he lost his job in the fall of 2010 due to a positive drug screening.  He has additionally reported that he is unable to maintain employment as a result of his physical disabilities.  See, e.g., the VA examination report dated February 2012.  In addition, despite the Veteran's report of auditory hallucinations (see, e.g., the February 2012 VA examination report), no medical professional has provided any opinion indicating that the Veteran's psychological symptoms have caused an inability to obtain or maintain gainful employment.  Accordingly, in this case, the symptoms shown in the VA and private treatment records as well as VA examinations do not equate to the symptoms contemplated for a higher rating at any time during the claim period.

In sum, the extent and severity of the Veteran's major depression with GAD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory, depression, anxiety, irritability, and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's major depression with GAD warrants a 50 percent rating, but no higher, from November 25, 2005, the date of claim.

DDD of the Cervical Spine at C5-6

The Veteran's cervical spine disability has been rated by the RO under 38 C.F.R. § 4.71a, DC 5243-5237 [intervertebral disc syndrome-cervical strain].  38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2013).

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

Here, a private magnetic resonance imaging (MRI) report dated in December 2004 indicated "[s]pondylitic changes cause effacement of the canal to a mild degree at C5-6 and C6-7, left foraminal compromise at C6-7 and mild bilateral foraminal compromise at C5-6."  A January 2005 private treatment record noted the Veteran's report that "[o]n an intermittent basis, [he] might have some paresthesias and dysesthesias in the upper limbs."  A separate January 2005 private treatment note indicated that the Veteran's range of motion of the neck is limited on lateral bending by about 15 degrees; lateral rotation also laced about 5 degrees on the right and left.  It was further indicated that the Veteran did not experience radicular symptoms.  See the private treatment record dated January 2005.  A December 2005 fitness for duty examination, performed for the Veteran's employer, confirmed a diagnosis of DDD of the cervical spine with osteophytes at C5-6.  A permanent work restriction of 'no reaching above shoulder height' was also documented at that time.  See the private treatment record dated December 2005.

Notably, a June 2006 physical therapy record indicated that the Veteran's range of motion of the cervical spine had improved, although he "still is experiencing minimal cervical pain which [he] thinks is work related."  In May 2006, the following cervical range of motion was documented:  flexion to 40 degrees; extension to 48 degrees; right and left lateral rotation to 45 degrees; right lateral flexion to 35 degrees and left lateral flexion to 30 degrees.  The Veteran reported constant cervical spine pain to 7-8/10.  Physical examination documented normal muscle tone.  Neurological testing revealed decreased sensory examination "in a bilateral ulnar distribution when compared to the radial nerves."  See the private treatment record dated May 2006.

The Veteran was afforded a VA examination in July 2006, at which time he provided a detailed history of his cervical spine disability.  Specifically, he reported a constant pain at 6-7/10.  He stated that "[t]his pain is made worse with looking up, as well as, overhead activity."  He reported that he did not require bedrest for pain relief in the past twelve months.  Upon examination, the Veteran achieved forward flexion to 40 degrees, extension to 45 degrees with pain throughout the entire range of extension, left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 60 degrees, without significant pain.  Combined range of motion of the cervical spine was 285 degrees.  The examiner reported that "[r]epetitive motion testing of the cervical spine does not significantly affect range, but again extension does cause pain located primarily at the base of the neck and bilateral upper trapezius area."  Tenderness to palpation was noted along the paraspinal cervical muscles; in particular, at the lower level of the cervical spine.  "Spurling maneuver does not cause radiating pain symptoms to the arms, but does send pain to the base of the neck in both directions."  The examiner noted that "[t]he possibility of a cervical radiculopathy and/or myelopathy cannot be ruled out given his radicular symptoms in the median and ulnar nerve distributions bilaterally..."

In his September 2008 VA Form 9, the Veteran reported that he has unfavorable ankylosis of the cervical spine due to neurological symptoms such as nerve damage.  He stated, "[t]he nerves in my neck are always spasming and are constantly in pain, shooting mind-numbing shafts of pain down my spine."

An August 2009 VA treatment record indicated that "with ongoing therapy that is addressing his chronic back, neck, and shoulder pain and with re-conditioning, Veteran could eventually return to perform majority of his work duties on consecutive days at a job."

The Veteran was afforded a second VA examination in February 2012 at which time he reported continuing problems due to his cervical spine disability.  Notably, he reported that approximately four or five years prior, he had surgery to address bilateral carpal tunnel syndrome.  He stated that the surgery has improved his pain remarkably and reduced some of his numbness that would cause occasional discomfort.  "He denies currently any radiculopathy in the neck . . . and most of the pain is in the posterior neck region and in the trapezial muscles bilaterally and equally."  The Veteran reported that he has pain at 8/10 at times when he rotates his neck.  He reported that extension of the cervical spine increased his pain on a daily basis.  The Veteran reported that "[h]is biggest complaint is that he can't look up and he can't rotate his neck without significant pain which will usually give him some muscular spasms."  He reported flare-ups and stated that he is on narcotic management for his cervical spine pain, as necessary, but still experiences flare-ups at least twice a week.  Physical examination of the neck revealed forward flexion to 45 degrees with pain at 20 degrees; extension to 25 degrees with pain at 20 degrees; right and left lateral flexion to 35 degrees with pain at 25 degrees bilaterally; and right and left lateral rotation to 60 degrees with pain at 40 degrees bilaterally.  Combined range of motion of the cervical spine was 260 degrees.  Repetitive testing yielded the following results:  forward flexion to 45 degrees; extension to 20 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 45 degrees.  The examiner noted that the additional functional loss was due to excess fatigability and pain on movement.  He further stated that the Veteran experiences "problems driving a car and looking into traffic behind.  Cannot see airplanes overhead without difficulty."  Muscle spam and tenderness to palpation were also indicated; however, the examiner reported that the muscle spasm or guarding "do not result in abnormal gait or spinal contour."  

The February 2012 VA examiner noted that, upon neurological examination, muscle strength was normal and muscle atrophy was not identified.  Deep tendon reflexes and sensory examinations were normal throughout.  The examiner reported that the Veteran does not have radicular pain or any other signs/symptoms of radiculopathy.  The examiner indicated that the Veteran's carpal tunnel problem is not related to cervical spine disease.  Additionally, the Veteran does not have any other neurologic abnormalities related to the cervical spine such as bowel or bladder problems due to cervical myelopathy.  The examiner reported that the Veteran does have intervertebral disc syndrome, which results in incapacitating episodes during the last twelve months.  Specifically, the Veteran has had at least two weeks, but less than 4 weeks, of prescribed bed rest and treatment as prescribed by a physician.  He does not require the use of an assistive device.  With respect to functional impact, the examiner noted that, "[a]s an electrician, [the Veteran] has to climb and has difficulties [with ladder], rotation of his neck in any direction and any reaching with his head and neck [has] caused a moderate difficulty working as an electrician."  With respect to the cervical spine, the examiner concluded that the Veteran "has had progressive pain in the cervical spine . . . He now has multilevel degenerative disc disease of the cervical spine and has been on narcotic management for this ailment. . . "

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 10 percent is not warranted prior to February 8, 2012.  Specifically, at the July 2006 VA examination, the examiner reported forward flexion of the cervical spine up to 40 degrees and further indicated that the Veteran's displayed combined cervical spine motion of 285 degrees.  The documented range of motion measurements were well above the limitation prescribed by the pertinent diagnostic code to warrant a 20 percent disability rating (specifically, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  In addition, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour at any time during the period under consideration.  Moreover, prior to February 8, 2012, the Veteran did not report, nor is there medical evidence to suggest, that his cervical spine symptoms resulted in incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the cervical spine prior to February 8, 2012.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria prior to February 8, 2012.

Likewise, since February 8, 2012, the application of the facts in this case to the requisite criteria demonstrates that a disability rating in excess of 20 percent is not warranted.  As noted in the February 2013 rating decision, the Veteran was granted a 20 percent evaluation based upon the February 2012 VA examiner's report that the Veteran experiences incapacitating episodes of at least two weeks, but less than 4 weeks, of bed rest and treatment as prescribed by a physician due to his cervical spine disability.  However, the evidence of record from February 8, 2012, does not document incapacitating episodes which require in excess of 4 weeks of prescribed bed rest and treatment.  Moreover, the evidence of record during this time period, while showing findings of limitation of motion, does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  See the VA examination reports dated July 2006 and February 2012.
With respect to both time frames, the Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence showing documenting increased functional impairment due to those reports of pain and evaluations beyond those currently assigned are not warranted.  The Veteran has been able to take care of his activities of daily living, and, even with repetitive use, there was no substantial loss of motion that warranted an increased disability rating under the diagnostic code.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

The Board has also considered whether an increased rating is warranted due to neurologic manifestations of the Veteran's cervical spine disability.  Although the Veteran is shown to have degenerative disc disease and has occasionally endorsed radiating pain and numbness to the upper extremities, neurological evaluations have been negative overall for any compensable deficits and there is no clinical evidence of radiculopathy, neuropathy, or myelopathic signs.  Specifically, the February 2012 VA examiner determined that the Veteran does not experience radiculopathy as a result of his cervical spine disability.  Moreover, although the Veteran has been diagnosed with and treated for carpal tunnel syndrome, the February 2012 VA examiner determined that the carpal tunnel syndrome is not due to the Veteran's service-connected cervical spine disability.  Thus, in this case, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's major depression with GAD or cervical spine disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the psychiatric and cervical spine disabilities have impacted the Veteran's occupational functioning, but it bears emphasis that the schedular ratings criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological and cervical spine symptomatology is expressly contemplated by the criteria discussed above.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

An initial disability rating of 50 percent, but no higher, for major depression with GAD is granted from November 25, 2005, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating for service-connected major depression with GAD in excess of 50 percent is denied.

Entitlement to a disability rating in excess of 10 percent prior to February 8, 2012 for DDD of the cervical spine at C5-6 is denied.

Entitlement to a disability rating in excess of 20 percent from February 8, 2012 for DDD of the cervical spine at C5-6 is denied.


REMAND

When service connection was granted for the cervical spine disability in May 2007, the RO included degenerative changes of the lumbar spine at L3 in the characterization of the service-connected disability.  The RO did not address the lumbar spine in its September 2008 SOC, but the Veteran referred to both his neck and back when he filed his substantive appeal.  The RO subsequently sent the Veteran a letter in November 2008 wherein it explained that it had awarded a 10 percent rating for degenerative changes at L3 separate from the 10 percent awarded for the cervical spine.  The Veteran was told of his right to appeal this award, but there has been no specific expression of disagreement from the Veteran.  Consequently, because the RO did not address it in the SOC and because there had been no expression of an intent to appeal the 10 percent rating for the low back, when the Board addressed this case in December 2011, it limited its consideration to the cervical spine.

However, following the December 2011 Board remand, the RO addressed the question of entitlement to a higher disability rating for degenerative changes at L3.  This was done in a February 2013 SSOC, assigning a higher disability rating of 20 percent from February 8, 2012.  The issue was then returned to the Board as though it had been on appeal.  Although the SSOC addressed the evidence of record from the February 8, 2012 VA examination, it did not address the Veteran's possible entitlement to a higher rating prior to the date of the examination.  As such, it appears that the RO did not actually consider any prior evidence, to include VA and private treatment records and the July 2006 VA examination report.  Therefore, in re-adjudicating the Veteran's claim, the RO should consider the severity of the Veteran's disability dating back to the effective date of the award of service connection.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to higher initial ratings for service-connected degenerative changes at L3.  (Undertake any additional evidentiary development deemed necessary.)  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond.  (The SSOC should address the ratings in effect since November 25, 2005.)  After the period for response to the SSOC expires, the case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


